Case 19-22760-RAM Doc 30 Filed 12/03/19 Pagelof5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE:
LAZARO VALLE MOLINA, Case no. 19-22760-RAM

Chapter 13
Debtor(s). /

FREEDOMROAD FINANCIAL’S OPPOSITION RESPONSE TO
DEBTOR’ S OBJECTION TO CLAIM #9-1

FreedomRoad Financial (“Creditor"), responds to the Debtor’s
Objection to claim no. 9-1 (DE #25) as follows:

1. On September 25, 2019, debtor filed for relief under
Chapter 13 the Bankruptcy Code.

2. On April 7, 2016, debtor executed a contract pertaining
to the purchase of a 2016 POLARIS SLINGSHOT, VIN 57XAAPFA7G7114886
(Acct #XXXXX7489). A copy of the contract is attached as Exhibit
A.

3. If Debtor is asserting that he is a victim of identity
theft, Creditor requests that debtor provide any documentation
evidencing Debtor’s reporting of the fraud to any police agency.

4, Creditor demands strict proof by debtor of any assertion
that he did not execute the above referenced contract.

Wherefore, Creditor requests that the Debtor’s objection to
claim be denied.

I HEREBY CERTIFY that I am admitted to the bar of the United States
District Court for the Southern District of Florida and I am in compliance with

the additional qualifications to practice in this court set forth in Local Rule
2090-1 (A).
Case 19-22760-RAM Doc 30 Filed 12/03/19 Page 2of5

I HEREBY CERTIFY that on December 3, 2019, copies of the
foregoing were transmitted via ECF to Office of the US Trustee,
Nancy K. Neidich, Trustee, and Patrick L. Cordero, Esq., attorney
for debtor & mailed to Lazaro Valle Molina, debtor, 10380 SW 212
Street, #201, Miami, FL 33189.

GERARD M. KOURI, JR., P.A.

Attorney for FreedomRoad Financial

5311 King Arthur Avenue, Davie, FL 33331

Tel (954) 862-1731; Fax (954) 862-1732
/sf Gerard M. Kouri, Jr.

By:

 

GERARD M. KOURI, JR., ESQ. FBN 375969
SOM Page 3 of 5

VY Freed embeds. 22760- REP RUNG) Pre psc eesae hee Page 6 of 8
‘ FreedomRoad | Financial
> LENDER AOMSION OF EVERGR!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe PORROWER(S)
DEALER Gables Motorsports
NAME _LAZARO MOLINA ADDRESS ._14155 SW 87 Street, Unit E210 MIAMIMIami, FL 33183
NAME ADDRESS
ADDAESS.
DESCRIPTION OF MOTOR VEHICLE PURCHASED:
Mee Year Make and Model Vehicle Identification Number Usa For Which Purchased
[used 2016 SLINGSHOT 57XAAPFA7G71 14886 [Jeusiness
TRUTH-IN-LENDING DISCLOSURE
ANNUAL PERCENTAGE FINANCE CHARGE Amount Financed Total of Payments ;
RATE reste em Te Soe |S a
me cost of your cred you behall a8 scheduled.
3.49 $ 3,220.24 $ 29,300.00 $ 32,520.24
(e} (e}
(e) means an estimate
Your paymont schodule will be:
Number of Payments” Amount of Payments | When Payments ara Due
72 451.67 Monthly Beginning 05/07/2016
0.00
0.00

 

 

 

Security: You are giving Us a security interest in the Motor Vehicle being purchased,
Late charge: fa payment is more nate days late, You will be changed five percent (5%) of the full amount of the scheduled payment.
ing Fee:
Prepayment wharge: I Vo i You pay off early, You will not have to pay a penalty; and will net be entitled to a refund of a part of the finance charge.

 

 

 

 

 

See Your contract documents for any additional information about nonpayment. defaull. any required prepayment in full before the scheduled date.
and prepayment penalties,
{TENIZATION OF AMOUNT FINANCED
1. Cash Sale Price (including any accessories, extras, services, and taxes)...... VBS 420 eeccssccesseenseeseeeeecenes s__28.701.00;1)
2. Tota! Oownpayment = Net Trade-in § 0.00 + Cash Downpayment $
Your Trade-in is a $ 0.00 ¢2)
3. Unpaid Balance of Cash Price (Amount paid on Your Account)(1 minus 2) paid to dealer $ 28,701.00 (3)

4, Amounts Paid to Cthers on Your Behaif:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. To: Credit Insurance Company (single lite) $ 0.00 +
B. To: Credit Insurance Company (joint Ife) $ 0.00 °
C. To: Accident and Health Insurance Company $ 0.00 ¢
0. To: Public Officials For Tita, License, Lien Fee and Registration Fees (itemize) ................ $__—i*.00
E. Other Charges (Identify Who Must Receive Payment and Describe Purpose)
To: For Service Contract $ .
To: : Fo: GAP Insurance $ 589.00 +
To: For. $ 0.00 *
To: For. $ 0.00 *
Total Other Charges and Amounts Pald to Others on Your Behalt wes ww §_______ 999,00 (4)
5. Prepaid Finance Charges:
A. Loan Processing Fee $ °
B. Other: N/A $ i
Total Prepaid Finance Charges $ 0.00 5)
6. Principal Amount (3 + 4 + 5) secsnesie $ 29,300.00 ig) |
7. Amount Financed (6 minus 5) $ 29,300.00 (7:
“Oealer may.share in of receive a portion of these amounts.
we Usa le
Borrower's Signature Data Borrower's Signature Date

Page | of 3

Lex Wid A
Case 13 DDFAIOMAL gr ANH-CONDIONB age 7 of 8

NOTICE; THE ANNUAL PERCENTAGE RATE ,... BE NEGOTIABLE WITH THE DEALER. THE DEALE,. 1AY RECEIVE A PART OF THE FINANCE
CHARGE.

 

 

 

CREDIT INSURANCE DISCLOSURE: YOU ARE REQUESTING CREDIT INSURANCE INDICATED HEREIN. YOU AGREE THAT IT IS NOT REQUIRED ASA
CONDITION OF THIS LOAN. Please review the information provided by the insurer for more detail conceming the terms and conditions.
Please check the eppropriate box(es) and sign below if You wish to purchase insurance:

[1 Singte Credit Lite insurance (Borrower onty) [[]Credit Disabiltty insurance (Borrower only)
[Joint Credit Life insurance

 

 

 

 

tnsurer{s):
Address: 0.00
Credit Life: Term: ______ Premium $ —_____0.00. Joint Credit Life: Term: —_____ Premium § —______0.00 |
Credit Disability: Term: ______ Premium $ 0.00 other: Term: Premium$________—0.00 |
x x

Borrower Date Co-Borrower Date

 

 

OPTIONAL GUARANTEED AUTO PROTECTION DISCLOSURE: YOU ARE REQUESTING GAP COVERAGE INDICATED HEREIN. YOU AGREE THAT IT
1S NOT REQUIRED AS A CONDITION OF THIS LOAN AND THAT YOU MAY PURCHASE IT FROM ANY COMPANY YOU WANT WHICH IS AUTHORIZED
TO SELL SUCH COVERAGE AND IS ACCEPTABLE TO US. If You wish to purchase Gap coverage under this Agreement and You agree to pay the additional
cost for the coverage, please sign below.

 

 

 

 

| request Gap coverage and agree to pay the additional cost of $ ___599.00_
The Gap com is at
id pany Name of company Office Address
x x
Borrower Date Co-Borrower Date

 

PROPERTY INSURANCE: You understand that You are required to purchase property Insurance on the Motor Vehicle. You can buy this Insurance through
any person of your choosing acceptable to Us (please sae reverse side for what could happen if You do not maintain such ingurance.)
PROMISE TO PAY: You promise to pay to the order of FreedomRoad Financial, the Principal Amount (shown above) plus interest at the Contract Rate of
from the date You sign this Agreement and continuing until Your foan is paid in full. You agree to make regular monthly payments in accor-
dance with the payment schedule shown above. You may prepay afl or any part of the unpaid principal balance without paying any penalty. If You prepay, we
will not refund to You any portion of the finance charge. If we have not received the full amount of any payment by the end of ten (10) calendar days after itis
due, You may be required to pay a late charge equal to five percent (5%) of the full amount of the scheduled payment. If any payment under this Agreement
is made with a check or other instrumant that is dishonored.for any reason, You agree to pay Us a retumed check fee of Twenty-five dollars ($25) in addition
to any other amounts or charges You owe Us. Interest will be charged cn a dally basis of 1/365 beginning on the date You sign this Agreement to purchase
or refinance the Motor Vehicle di above and continuing until the full amount of the principal balance has been paid. This means the amount of interest
You pay will be less if You make your payments early and more if You pay late. .
ADDITIONAL TERMS AND CONDITIONS. Please see the raverse side for additional terms and conditions. You are bound by these terms in the same manner
as if they were printed on the front.
SIGNATURE. By signing below, You agree to all of the terms of this Agreement and request Us to issue the proceeds of this Note. You acknowledge receiving

a copy of this Agreement,

NOTICE TO COSIGNER. You are being asked to guarantee this debt. As a co-signer You are responsible for paying the entire debt. If the borrower doesn't
pay the debt, You will have to. Be sure You can afford to pay if You have to and that You want to accept this responsibility. You may have to pay up to the full
amount of the debt if the borrower does nol pay. You may also have to pay late fees or collection costs which inceases this amount, FreedomRoad Financial

can collect this debt from You without first trying to collect from the borrower, FreedomRoad Financial can use the same collection methods

can be used against the borrower, such as suing You,
record. This notice is not the contract that makes You liable for the dabt,

4, DEFINITIONS. “You” or “Your” means each borrower and each other
person or entity who agrees to pay this Note and therefore agrees to
the terms of this Note. “We” or “Us” means FreedomReoad Financial
and its parent Evergreen Private Bank, collectively referred to as the
Lender and its successors and assigns. The terms, “Contract,”
“Agreement,” “Loan,” and “Note” are used interchangeably.

2. APPLICABLE LAWS, The laws of the stafe where the Lender's lien
has been recorced applies as to matters regarding the Lender's
security interest in the Motor Vehicle. The laws of the United States,
and as to the rate of interest and other related fees due and owing
under this Agreement, the laws of the State of Illinois shall apply.

3. OWN You agree to pay the Lender all
You owe under this Contract even if the Motor Vehicle is damaged,
destroyed or missing. You agree to keep the Motor Vehicle in good
condition and repair. You agree not fo remove the Motor Vehicle from
the United States, and not to sell, rent, lease or otherwise transfer any
interest in the Motor Vehicle or this Contract without the Lender's
express written permission. You agree to protect the Motor Vehicle
from claims of third persons. You agree not to expose the Motor Vehicle
to misuse or confiscation. You will make sure the Lender's security
interest is perfected and a lien on the Motor Vehicle is shown on the
title. or other documentation acceptable to the Lender. You agree to
provide ail acts, things and writings as the Lender may at any time
request to protect or enforce its rights in the Motor Vehicle and other
collateral. You will not do anything to defeat the Lender's lian. If the
Lender pays any repair bills, storage costs, taxes, fines, DMV fees or
other charges on or for the Motor Vehicle, (although the Lender is not
required to do so on Your behalf) You agree to repay the amount when

the Lend asks for it.
* Ylalh

Borréwer’s Signature Date

against You that

ishing Your wages, etc. If this debt is ever in default, that fact may become a part of Your credit

4, SECURITY INTEREST, You grant the Lender a purchase money
security interest in the Motor Vehicta stated on the front of this Contract
and any of the following items that are purchased and financed in
connection with this Contract: a) any accessories, equipment, and
replacement parts installed on the Motor Vehicle; b) any insurance
premiums and charges for service or GAP products retumed to the
Lender, c) any proceeds of insurance policies, service or GAP products
on the Motor Vehicle; and d) any proceeds of insurance policies on Your
tife or heatth which are financed through this Contract. The purchase
money securily interest is in addition to any other security Interest or
lien the Lender holds or which you are required to provide as a
condition of the Note. This secures payment of all amounts You owe
on the Contract and on any transfer, renewal, or extension of this
Contract. It also secures Your other agreements in this contract. To the
extent permitted law, the Collateral under this Contract also secures
Your other obligations to the Lender, whether now owning or incurred
hereinafter.

&, REQUIRED PHYSICAL DAMAGE INSURANCE, You agree to have
physical damage insurance covering loss or damage to the Motor
Vehicle for the term of this Agreement. showing the Lender as
“additonal insured and loss payee.” At any time during the term of this
Agreement, if You do not have physicat damaga insurance which
covers both interests in the Motor Vehicle, We may, if We decide, buy
insurance which covers our interest only. We are under no obligation
to buy insurance, but may do so if We desire. If We buy either of these
coverages, We will let You know what type it Is and the charge you must
pay. We may sither ask for immediate reimbursement from You for the
cost of such Insurance or may add the insurance premium to the unpaid
principal amount on this Agreement. If the Insurance premium is added
to the unpaid principal amount of this Agreement, Interest will be
charged on the insurance premium at the Annual Percentage Rate

Co-Borrower's Signature Date Page 2 of 3
Case 19,
disclosed in this screens Oe Oe GERMS

premium with interest in equal installments ong with the payments
shown on the payment schedule. You understand and agree that if We
purchase any physical damage insurance, We will be acting in our
interest only. You further understand and agree that the purchased
insurance will not contain any liability coverages, will only cover our
Interest In the Motor Vehicle, may have deductible amounts different
than those in Your provided insurance, and may be more expensive
than equivatent insurance which You could buy on Your own. You agree
that We can purchase such insurance with coverage that will be
retroactive to the date Your insurance terminated. You understand and
agree that We may receive compensation or reimbursement in
connection with such Insurance. If the Motor Vehicle is lost or
damaged, You agree that We can use any insurance settlement to
repair the Motor Vehicle or to apply to Your debt, at our sole and
absolute discretion.

s Cc P G
If any charge for required insurance Is returned to
Us, it may be credited to Your account or used to buy similar insurance
or Insurance which covers only our interest in the Motor Vehicle. Any
refund on optional insurance or service/repair pian obtained by Us will
be credited to Your account. Credits to Your account will be in the same
manner as payments. You will be notified of what is done.

7. DISHONORED CHECK CHARGE, We may charge you a $25 Fee
for the retum by a depository institution of a dishonored check,
negotiable order of withdrawal or share draft issued in connection with
any payment due under this Contract.

8._DELAY_IN_ ENFORCING RIGHTS: CHANGES TO THIS
CONTRACT. The Lender can delay or refrain from enforcing any of Its
rights under this Agreement without losing them. For example, We may
extend the time for making some payments without extending others. You
agree to be bound by any document provided by Us that changes the
terms and conditions of this Agreement due to state or federal law
requirements. Any change In the terms or conditions of this Agreement
must be In writing and signed by the Lender. No oral changes are binding.

9. DEFAULT, You will be in default under the Note or other parts of the
Agreement if any one or more of the following events occurred: 1) You
fail to make a monthly payment within ten (10) days of its due date or
any other payment when due; 2) You provide Us false or misleading
information in connection with this loan; 3) You die or are deciared
incompetent; 4) You fail to pay or keep any other promise or any other
loan You may have with Us; 5) the Motor Vehicle is damaged or stolen;
6) You breach any agreement or covenant In this Agreement.

h If You do
not pay Us as agreed or You are otherwise in default or if an event
occurs which substantially reduces the vatue of the Motor Vehicle which
materially impairs Your prospects to pay under this Agreement, We
may, at our option, declare the entire unpaid principal amount to be
immediately due and owing. You will, following such event, at our
request, deliver the Motor Vehicle to a place We designate which is
reasonably convenient to both You and Us.

1. CREDIT REPORTING, You agree that We may request a

consumer credit report in connection with Your application and in
connection with an update, renewal, or extension of the credit for which
the application is made.

42, INTEGRATION AND SEVERABILITY. This agreement contains
the entire agreement between You and Us. If any part of this agreement
Is invatid, all other parts of the agreement will remain valid.

AND

  
   

 

Na 4 e5of5
sR (p? g

NON With A Neidse9 LBs Us partial payments marked
“paid in full’, ‘with ,zejudice", without recourse” or any similar
restrictive endorsements. If you send these items or complaints to our
lockbox or address specified for payment, they shall not be deemed
received and the endorsement will not be effective against Us even
though We cashed the checks on which such endorsements are
contained.

       

44, NOTICE OF LIMITED AGENCY, The dealer has no authority to
approve or to make this loan. The dealer is not cur agent in connection
with the sale of the Motor Vehicle You are purchasing with the proceeds
of this loan. The dealer is only authorized to prepare the loan
documents and to obtain Your signatures.

15. CUSTOMER INDENTIFICATION NUMBER (CIP), Pursuant to
requirements of law, including the USA PATRIOT Act, We are obtaining
information and will take necessary actions to verify Your Identity.

   

       

     

6, REPOSSESSION OF THE MC (EHICLE FOR FAILURE TO
PAY. If You fail to pay accarding to the payment schedule or If You break
any of the agreements in this Agreement (default), We can take the
Motor Vehicle from You (repossession) subject to any right to cure
default You may have. To take the Motor Vehicle, We can go on Your
land or anywhere the Motor Vehicle is located so long as It is done
peacefully. If there are any personal belongings in the Motor Vehicle
such as clothing, furniture, and tools, We may store the Items. However,
We do not have to store them and will not be responsible for the iterns
beyond what the law may require. Any accessories, equipment or
replacement parts will remain with the Motor Vehicle.

12. GETTING THE MOTOR VEHICLE BACK AFTER REPOSESSION,
If We repossess the Motor Vehicle, than at least 15 days before selling
the Motor Vehicle We will send to You a notice of sale disclosing that
You have the right to redeem the Motor Vehicle by paying the
accelerated balance and other costs of repossession. Under certain
circumstances, You may have the right to reinstate the account by
paying past due payments plus any late charges, the cost of faking and
storing the Moter Vehicle and other expenses that We have or our
assignee has had. We will use the net proceeds of the sale to pay all or
part of Your debt. If You owe less than the net proceeds of sale, We will
pay You the difference, unless We are required to pay it to someone
else. For example, We may be required to pay a lender who has given
You a loan and aiso taken a security interest in the Motor Vehicle.

if You owe more than the net proceeds of sale, You will pay Us the
difference between the net proceeds of the sale and what You owe
when We ask for it. If You do not pay this amount when asked, We will
charge Interest on it. If You have wrongfully damaged the Motor
Vehicle, You will be liable to Us for the damages.

   

18, ATTORNEY FEES AND COLLECTION COSTS, To the extent
permitted by applicable law, if We hire an attorney other than our
salaried employee to collect what You owe, You agree to pay our
reasonable attomey's fees, including any Incurred in connection with
any bankruptcy or appellate proceeding, and any court costs and aut of
pocket expenses, whether or not the suit is filed, plus interest on such
sums at the highest rate allowed by law.

19, WARRANTY DISCLAIMER, You understand that the Lender is not
offering any warranties and thet there are no implied warranties of
merchantability, of fitness for a particular purpose, or any other
warranties, expressed or implied by the Lender, covering the Collateral.

Notice: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT
iS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE
BORROWER COULD ASSERT AGAINIST THE SELLER OF GOODS
OR SERVICES OBTAINED WITH THE PROCEEDS HEREOF.
RECOVERY HEREUNDER BY THE BORROWER SHALL NOT
EXCEED AMOUNTS PAID BY THE BORROWER HEREUNDER.

NOTICE TO CONSUMER. (1) Do not sign this Agreement before You read it; (2) You are entitled to a copy of this
Agreement: (3) You may, at any time, prepay the unpaid balance of this Agreement.

CAUTION - IT IS IMPORTANT THAT YOU THOROUGHLY READ THE ENTIRE CONTRACT BEFORE YOU SIGN IT.
I have received a copy of the entire PROMISSORY NOTE, DISCLOSURE AND SECURITY AGREEMENT.

= EE G19 106

Borrower’s Signature Date

Co-Borrower’s Signature Date Page 3 of 3
